EXHIBIT 21 SUBSIDIARIES OF SNYDER’S-LANCE, INC. Name of Subsidiary State/Province of Incorporation Lance Mfg. LLC (1) North Carolina Caronuts, Inc. (1) North Carolina Vista Bakery, Inc. (1) North Carolina Cape Cod Potato Chip Company LLC (1) Massachusetts Lanhold Investments, Inc. (1) Delaware Tamming Foods Ltd. (2) Ontario Fresno Ventures, Inc. (1) North Carolina Archer Assets, LLC (3) North Carolina North State Cookies, LLC (3) North Carolina Brent & Sam’s, Inc. (4) Arkansas Snyder’s of Hanover, Inc. (1) Pennsylvania Snyder’s of Hanover Manufacturing, Inc. (5) Pennsylvania Snyder’s of Hanover Snacks, Inc. (5) Arizona Grande Foods (5) California Thompson Distributing, Inc. (5) Missouri SOH Distribution Company, Inc. (5) Delaware Melisi Snack Foods, Inc. (6) Connecticut SOH IP Company, Inc. (5) Arizona Krunchers, Inc. (5) Delaware Snyder’s of Delaware, Inc. (5) Delaware Michaud Distributors, Inc. (6) Maine Snyder’s of Hanover Sales Company, Inc. (5) Pennsylvania SOH Health Services, Inc. (5) Delaware SOH Capital, LLC (7) Pennsylvania SOH Real Estate Investment, LLC (8) Delaware SOH Transportation, LLC (8) Pennsylvania Patriot Snacks, L.L.C. (8) Massachusetts Patriot Snacks Real Estate, LLC (9) Delaware G and A Snack Distributing, Inc. (10) California (1)Snyder’s-Lance, Inc. owns 100% of the outstanding voting equity securities. Subsidiary of Lanhold Investments, Inc., which owns 100% of the outstanding voting equity securities. Subsidiary of Lance Mfg. LLC, which owns 100% of the outstanding voting equity securities. Subsidiary of North State Cookies, LLC, which owns 100% of the outstanding voting equity securities. Subsidiary of Snyder’s of Hanover, Inc., which owns 100% of the outstanding voting equity securities. Subsidiary of Snyder’s of Hanover, Inc., which owns 80% of the outstanding voting equity securities. Subsidiary of Snyder’s of Hanover Manufacturing, Inc., which owns 100% of the outstanding voting equity securities. Subsidiary of SOH Distribution Company, Inc., which owns 100% of the outstanding voting equity securities. Subsidiary of Patriot Snacks, L.L.C., which owns 51% of the outstanding voting equity securities. Subsidiary of Grande Foods, which owns 100% of the outstanding voting equity securities.
